Citation Nr: 0603166	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  05-25 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for nonservice-connected 
disability pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The appellant had service with the New Philippine Scouts from 
July 1946 to April 1949.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

In January 2006, for good cause shown, namely, the 
appellant's advanced age, the Board granted the appellant's 
motion to advance this case on the Board's docket pursuant to 
the authority of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2005).


FINDING OF FACT

The appellant served solely with the New Philippine Scouts 
from July 1946 to April 1949.


CONCLUSION OF LAW

The legal criteria for eligibility for nonservice-connected 
disability pension have not been met.  38 U.S.C.A. §§ 101, 
107, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 
3.41 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, such compliance is 
unnecessary given that there is no possibility, reasonable or 
otherwise, that such notice or assistance would aid in 
substantiating the appellant's claim.  As explained below, 
the law, not the evidence, is dispositive in this case.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding 
that, where it is the law, and not the underlying facts or 
development of the facts that are dispositive in the matter, 
the VCAA can have no affect on the appeal); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (holding that, where 
the law as mandated by statute, and not the evidence, is 
dispositive of the claim, the VCAA is inapplicable); see also 
Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002).

II.  Analysis of Claim

The appellant seeks entitlement to nonservice-connected 
disability pension and claims that he is eligible for such 
benefits based on his service with the New Philippine Scouts 
during World War II, including as a member of B 44th Infantry 
Regiment based at Camp Napunja in Okinawa, Japan, from April 
1948 to March 1949.  He asserts that, under section 14 of 
Public Law No. 190, 79th Congress (Oct. 6, 1945), his service 
in this regard renders him eligible for multiple VA benefits, 
including pension.

Nonservice-connected disability pension may be paid to a 
veteran of a war who has the requisite service and who is 
permanently and totally disabled.  38 U.S.C.A. 
§§ 1502, 1521 (West 2002).  In order to establish basic 
eligibility for VA disability pension benefits, however, the 
individual claiming such benefits must be a veteran who had 
active military, naval, or air service.  38 U.S.C.A. §§ 
101(2), (24), 1521(a), (j) (West 2002); 38 C.F.R. §§ 3.1, 3.6 
(2005).  

"Veteran" is defined as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  "Active military, naval, and air 
service" includes active duty.  "Active duty" is defined as 
full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  
The "Armed Forces" consist of the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including their 
Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2005).  

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Oct. 6, 1945) is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945 and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190.  38 
C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).

In this case, documents of record reflect, and the appellant 
admits, that he served solely with the New Philippine Scouts 
from July 1946 to April 1949.  As noted above, service with 
the New Philippine Scouts under Public Law 190, 79th 
Congress, does not constitute active military service with 
the Armed Forces of the United States for the purpose of 
establishing entitlement to nonservice-connected disability 
pension.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b), (c), (d). 

The Board acknowledges the appellant's contentions.  However, 
in the absence of evidence that the appellant had active 
service other than that which has already been identified, 
the appellant does not meet the basic eligibility 
requirements for the benefit he is seeking.  His claim must 
therefore be denied as a matter of law. Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (holding that, in a case in which 
the law is dispositive, the claim must be denied based on a 
lack of entitlement under the law).  

ORDER

Eligibility for nonservice-connected disability pension is 
denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


